            Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 1 of 13 Page ID #:1




     Amir J. Goldstein, Esq. (SBN 255620)
1
     ajg@consumercounselgroup.com
2    The Law Offices of Amir J. Goldstein
     7304 Beverly Blvd., Suite 212
3    Los Angeles, CA 90036
     Tel 323.937.0400
4
     Fax 866.288.9194
5
     Attorney for Plaintiff
6

7
                                  UNITED STATES DISTRICT COURT
8                                CENTRAL DISTRICT OF CALIFORNIA

9    RAMON CLARK, individually and on                )   CASE NO.: 2:21-cv-1941
     behalf of all others similarly situated,        )
10
                                                     )
11                             Plaintiff,            )
                                                     )
12     v.                                            )   CLASS ACTION
                                                     )   COMPLAINT FOR DAMAGES
13
     MIDLAND CREDIT MANAGEMENT,                      )
14
     INC., MIDLAND FUNDING, LLC,                     )
     ENCORE CAPITAL GROUP, INC. and                  )
15   DOES 1 through 10 inclusive,                    )
                                                     )
16                              Defendants.          )
17
                                                     )

18
             Plaintiff, by and through his attorney, Amir J. Goldstein, Esq., as and for his class action
19
     complaint against the Defendants MIDLAND CREDIT MANAGEMENT, INC., MIDLAND
20
     FUNDING, LLC, and ENCORE CAPITAL GROUP, INC. alleges as follows:
21

22
                                              INTRODUCTION
23
        1. This is an action for damages brought by an individual consumer and on behalf of a class
24
             for the Defendants’ violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
25
             et seq. ("FDCPA") and the Rosenthal Fair Debt Collection Practices Act, California Civil
26
             Code § 1788, et seq. (“Rosenthal Act”) which prohibits debt collectors from engaging in
27
             abusive, deceptive and unfair practices. Plaintiff also claims violations under California
28

                                                         1
                                        Class Action Complaint for Damages
      Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 2 of 13 Page ID #:2




1       Business and Professions Code §17200, et seq., which prohibits unfair competition,
2       including any unlawful, unfair or fraudulent business act, and intrusion upon seclusion.
3

4                                            PARTIES
5    2. Plaintiff is a natural person residing in Farmington Hills, Michigan.
6    3. Upon information and belief, the Defendant Midland Credit Management, Inc. is a “debt
7       collector” as defined pursuant to 15 U.S.C. § 1692 a(6) and Cal. Civil Code §1788.2 with
8       its principal place of business in San Diego, CA.
9    4. Upon information and belief, Defendant Midland Funding LLC is a “creditor” as defined
10      pursuant to Cal. Civil Code §1788.2 and is located in San Diego, CA.
11   5. Upon information and belief, Defendant Encore Capital Group, Inc. is a “debt collector”
12      as defined pursuant to 15 U.S.C. § 1692a(6) and Cal. Civil Code §1788.2 and is located
13      in San Diego, CA.
14

15                                         JURISDICTION
16   6. This Court has jurisdiction pursuant to 15 U.S.C. § 1692k (FDCPA) and 28 U.S.C. §
17      1331. Venue is proper in this district pursuant to 28 U.S.C. § 1391(c), as the Defendants
18      regularly conduct business in this district, as well as 28 U.S.C. §1367.
19

20                                 FACTUAL BACKGROUND

21   7. The Plaintiff repeats and realleges each and every allegation set forth above as if
22      reasserted and realleged herein.

23   8. That a personal debt was allegedly incurred by Plaintiff to one Citibank, N.A.

24   9. That at a time unknown to Plaintiff herein, Defendant Midland Funding LLC obtained

25      and/or purchased Plaintiff’s alleged account.

26   10. That at a time unknown to Plaintiff herein, Plaintiff’s alleged debt was referred and/or

27      assigned to Defendant Midland Credit Management, Inc. for collection.

28

                                                   2
                                   Class Action Complaint for Damages
            Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 3 of 13 Page ID #:3




1          11. That at all times relevant herein, Defendants Midland Funding, LLC and Midland Credit
2             Management, Inc. acted as agents and under the direction of Defendant Encore Capital
3             Group, Inc., which is their parent company. 1
4

5                                                  Count One
6          12. The Plaintiff repeats and realleges each and every allegation set forth above as if
7             reasserted and realleged herein.
8          13. That in or about September 2019, Defendants filed a lawsuit (case no. GC19H160)
9             hereinafter referred to as the “Collections Lawsuit,” against Plaintiff to collect on the
10            alleged debt.
11         14. That in or about February 2020, the Plaintiff received a “Notice to Appear” with regard to
12            the Collections Lawsuit and was directed to come to court for a pre-trial conference set
13            for March 5, 2020.
14         15. However, just before he was required to appear in court, Plaintiff, on or about March 4,
15            2020, received correspondence from the Defendants dated February 20, 2020 which
16            contained the following language, in pertinent part:
17                “We are writing in response to the recent communication disputing the above-
18                referenced account. We understand that you are disputing the accuracy of our records
19                concerning the above referenced account and have opened an investigation
20                concerning your dispute…In the interim, we are ceasing all collection efforts until

21                this conclusion of the investigation of your dispute.” (emphasis added)

22

     1
23       According to a Consent Order issued by the U.S. Consumer Financial Protection Bureau,
24   Administrative Proceeding File No. 2015-CFPB-0022, “In the Matter of: Encore Capital Group,
25   Inc., Midland Funding, LLC, Midland Credit Management, Inc. and Asset Acceptance Capital
26   Corp.,” the CFPB made the following finding: “Midland and MCM operate in concert with one
27   another, and under the direct supervision and control of Encore Capital, to purchase and collect
28   Consumer Debt on a massive scale.” (Ref. ¶19)
                                                         3
                                         Class Action Complaint for Damages
      Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 4 of 13 Page ID #:4




1    16. That Plaintiff, as the least sophisticated consumer, became extremely confused as a result
2       of Defendants’ communications, and was unsure of the status of the alleged account, the
3       pending lawsuit, and whether Defendants were really going to cease their collection
4       efforts against him.
5    17. That the communications made by the Defendants caused Plaintiff to be conflicted and
6       anxious as to whether he was still obligated to appear in court the following day for the
7       pre-trial conference and whether or not he was responsible for the alleged debt.
8

9                                            Count Two
10   18. The Plaintiff repeats and realleges each and every allegation set forth above as if
11      reasserted and realleged herein.
12   19. That on March 5, 2020, Plaintiff, out of fear and confusion, reluctantly appeared in court
13      for the pre-trial conference, despite Defendants’ recent communication.
14   20. That during the pre-trial conference, the Defendants’ agent pressured Plaintiff into
15      making a deal with regard to the alleged account.
16   21. That the Plaintiff informed the Defendants’ agent about the letter he had recently
17      received, wherein the Defendants claimed that they were purportedly “ceasing all
18      collection efforts…”
19   22. That in response, Defendants’ agent asked Plaintiff in pertinent part, “I have the same
20      letter but let’s get to the bottom of this, are you here to make a deal?”

21   23. That the Defendants’ agent then immediately proceeded to remove said correspondence
22      from plain view, as though to hide the letter from the Plaintiff.

23   24. That Plaintiff replied that he could not make a deal, at which point the Defendant’s agent

24      grabbed his file folder, jumped up and threatened the Plaintiff, in pertinent part, “We are

25      going to trial!!!”

26   25. That the Plaintiff grew even more confused, stress and anxious as a result of Defendants’

27      communications and threats.

28

                                                   4
                                   Class Action Complaint for Damages
            Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 5 of 13 Page ID #:5




1                                                    Count Three
2          26. The Plaintiff repeats and realleges each and every allegation set forth above as if
3              reasserted and realleged herein.
4          27. That just before the trial date, Defendants filed a Request for Dismissal to dismiss the
5              Collections Lawsuit.
6          28. That upon information and belief, Defendants voluntarily dismissed the Collections
7              Lawsuit, knowing that they did not have the adequate proof to substantiate their claims
8              against Plaintiff. 2
9          29. That upon information and belief, although Defendants knew that it did not have
10             documentation to support the Collections Lawsuit, they filed said lawsuit with no
11             intention of pursuing it, and brought the legal action anyway in a deceptive manner in
12             order to confuse and intimidate consumers like Plaintiff into making payments under
13             duress.
14         30. That upon information and belief, Defendants did not adequately review Plaintiff's
15             account file prior to filing the lawsuit. 3
16

17

18

19

20   2
         The CFPB found that, “In numerous instances, Debt sellers have provided data files to Encore
21   containing inaccurate information as to the identity of the Consumer obligated to pay the Debt,
22   the age of the Debt, the amount of the Debt, the interest rate, and other material information
23   about the Debt. Nevertheless, Encore has continued purchasing Consumer Debt from these
24   sellers.” (Ref. to ¶30)
25   3
         The CFPB also made the following finding: “Even when Encore has already been in possession
26   of account-level documentation regarding the Debts it has collected, Encore generally did not
27   review the documentation to ensure it was consistent with information in the data file.” (Ref. to
28   ¶45)
                                                             5
                                           Class Action Complaint for Damages
            Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 6 of 13 Page ID #:6




1          31. That upon information and belief, Defendants did not have prima facie evidence 4 to
2              support their claims in its lawsuit against the Plaintiff, yet persisted with legal action
3              anyway in an attempt to harass Plaintiff and compel payment of a debt by means of
4              abuse, harassment and coercion.
5          32. That upon information and belief, Defendants systematically file meritless lawsuits in an
6              effort to compel consumers, like Plaintiff, into making payments on certain accounts
7              knowing that they cannot and do not intend to try said cases on their "merits." 5
8          33. That upon information and belief, Defendants regularly purchase debts and initiate legal
9              proceedings without valid prima face proof of the validity of the debts to compel debtors
10             into payment by means of legal action.
11         34. That upon information and belief, Defendants knew or should have known that they
12             could not prevail on the Collections Lawsuit yet persisted with legal action anyway in a
13             deceptive manner in order to confuse, intimidate and coerce Plaintiff into making a
14             payment on the alleged debt.
15         35. That upon information and belief, Defendants filed the Collections Lawsuit as an abuse
16             of process and sent misleading and deceptive communications thereafter in an effort to
17             mislead, coerce and intimidate the Plaintiff into making a payment on the alleged debt.
18

19   4
         Moreover, according to the CFPB, Encore would purchase debts from sellers who, “…typically
20   have not provided Encore with any Consumer-level documentation about most individual Debts,
21   such as account statements, records of payments, and the underlying contracts signed by the
22   Consumers...” (Ref. to ¶32)
23   5
         The CFPB notes, “In numerous instances, in connection with collecting or attempting to collect
24   Debt from Consumers through litigation or threats of litigation, Encore represented, directly or
25   indirectly, expressly or by implication, that Encore intends to prove its claims, if contested… In
26   truth and in fact, in numerous instances, Encore does not intend to prove its claims, if contested.”
27   (Ref. ¶¶82-83)
28

                                                          6
                                          Class Action Complaint for Damages
            Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 7 of 13 Page ID #:7




1                               AS AND FOR A FIRST CAUSE OF ACTION
2          36. The Plaintiff repeats and realleges each and every allegation set forth above as if
3             reasserted and realleged herein.
4          37. Defendants’ conduct and communications contained language demonstrating false
5             statements, threatening implications and deceptive misrepresentations in violation of the
6             FDCPA.
7          38. That Defendants’ conduct violates 15 U.S.C. 1692 et seq., including but not limited to the
8             following subsections, in that the representations made by the Defendants are harassing,
9             confusing, misleading, deceptive and unfair. 6
10                a.   Defendants violated 15 U.S.C. §1692d by abusing and harassing the Plaintiff;
11                b.   Defendants violated 15 U.S.C. §1692e by falsely representing the character,
12                     amount, or legal status of the alleged debt; for allowing attorneys' signatures to
13                     appear on questionable documentation and/or without reviewing Plaintiff's file; by
14                     threatening to take any action that cannot be legally be taken; by using false
15                     representations; and by using deceptive means to collect the alleged debt;
16                c.   Defendants violated 15 U.S.C. §1692f by using unfair and unconscionable means
17                     to collect or attempt to collect a debt; and
18                d.   Defendants violated 15 U.S.C. §1692g by using misleading and overshadowing
19                     language in an attempt to collect the alleged debt, by contradicting Plaintiff's
20                     rights, and by failing to clearly and effectively convey information regarding the

21                     alleged debt as well as Plaintiff's consumer rights.

22         39. That Defendants engage in a pattern or practice of communicating with consumers where

23            the representations made by the Defendants are harassing, confusing, misleading,

24            deceptive and/or unfair, file meritless lawsuits, and ultimately abuse judicial process, all

25            in an effort to collect on debts.

26

     6
27       The CFPB found that based on the foregoing conduct, Defendants committed violations of the
28   FDCPA. (Ref. ¶¶105, 108, 117).
                                                          7
                                          Class Action Complaint for Damages
      Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 8 of 13 Page ID #:8




1    40. That as a result of Defendants’ conduct, Plaintiff suffered actual damages, including, but
2       not limited to: stress, anxiety, aggravation, attorney’s fees and court costs.
3    41. That as per 15 U.S.C. § 1692 et seq. and as a result of the above violations, the
4       Defendants are liable to Plaintiff for actual and statutory damages in an amount to be
5       determined at the time of trial but not less that $1,000.00, plus costs and attorney's fees.
6

7                       AS AND FOR A SECOND CAUSE OF ACTION
8    42. The Plaintiff repeats and realleges each and every allegation set forth above as if
9       reasserted and realleged herein.
10   43. The Rosenthal Fair Debt Collection Practices Act (Rosenthal Act), California Civil Code
11      § 1788, et seq., prohibits unfair and deceptive acts and practices in the collection of
12      consumer debts.
13   44. By the acts and practices as hereinabove described, the Defendants have violated the
14      Rosenthal Act as follows, without limitation:
15          a. Defendants have violated §1788.10(f) which prohibits threats to take actions
16              against the debtor which is prohibited by said title;
17          b. Defendants have violated §1788.13(j) with its false representations that a legal
18              proceeding has been, is about to be, or will be instituted unless payment of a
19              consumer debt is made; and
20          c. By the above-referenced violations of the FDCPA, Defendants have violated

21              §1788.17.
22   45. Pursuant to § 1788.30 of the Rosenthal Act, Plaintiff is entitled to recover his actual

23      damages sustained as a result of Defendants’ violations of the Rosenthal Act. Such

24      damages include, without limitation, statutory damages, any actual damages sustained,

25      other resulting monetary losses and damages, and emotional distress suffered by Plaintiff,

26      which damages are in an amount to be proven at trial.

27

28

                                                   8
                                   Class Action Complaint for Damages
      Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 9 of 13 Page ID #:9




1    46. In addition, because the Defendants’ violations of the Rosenthal Act were committed
2       willingly and knowingly, Plaintiff is entitled to recover, in addition to his actual damages,
3       penalties of at least $1,000.00 as provided for in the Act.
4    47. Pursuant to § 1788.30(c) Rosenthal Act, Plaintiff is entitled to recover all attorneys' fees,
5       costs and expenses incurred in the bringing of this action.
6

7                        AS AND FOR A THIRD CAUSE OF ACTION
8    48. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted
9       and realleged herein.
10   49. The California Business and Professions Code §17200, et seq., prohibits unfair
11      competition, which includes any unlawful, unfair or fraudulent business act.
12   50. That Defendants, by engaging in the acts hereinabove described, have committed
13      violations under the aforementioned statutes and codes; that said acts are therefore per se
14      violations of the California Business and Professions Code Section 17200 et seq.
15   51. That the harm caused by Defendants’ conduct outweighs any benefits that Defendants’
16      conduct may have.
17   52. That a consumer like the Plaintiff is likely to be deceived, and that the Plaintiff was in
18      fact deceived, and Defendants have been unjustly enriched by committing said acts.
19   53. That as a result of Defendants’ conduct, Plaintiff has been harmed and has suffered
20      damages in the form of monetary losses, extreme embarrassment, humiliation, shame,

21      stress, anxiety, aggravation and sleepless nights.
22   54. That as a direct and proximate result of Defendants’ unlawful, unfair and fraudulent

23      business practices as alleged herein, Plaintiff has suffered substantial injury in fact and

24      lost money and/or property.

25   55. That pursuant to California Business and Professions Code § 17200, et seq., Plaintiff is

26      entitled to recover his actual damages and restitution.

27

28

                                                    9
                                    Class Action Complaint for Damages
     Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 10 of 13 Page ID #:10




1                       AS AND FOR A FOURTH CAUSE OF ACTION
2    56. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted
3       and realleged herein.
4    57. That Plaintiff had a reasonable expectation of privacy.
5    58. That Defendants intentionally intruded in Plaintiff’s privacy by, among other things,
6       unlawfully attempting to collect a debt from Plaintiff and continuing unlawful collection
7       efforts against Plaintiff.
8    59. That Defendants’ intrusion would be highly offensive to a reasonable person.
9    60. That Plaintiff was harmed by Defendants’ conduct.
10   61. That Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
11   62. That Defendants intentionally caused harm to Plaintiff’s emotional well-being by
12      engaging in highly offensive conduct in the course of collecting this debt, and thereby
13      invading, and intruding upon Plaintiff’s rights to privacy.
14   63. That Defendants acted with malice, fraud and/or oppression, warranting exemplary
15      and/or punitive damages.
16   64. That the actions taken by Defendants indicate a willingness to execute, maintain, and
17      pursue improper business practices.
18   65. That in pursuing their egregious, and unlawful debt collection efforts against Plaintiff, the
19      Defendants acted with malice, oppression, and fraud as defined by Cal. Civ. Code
20      §3294(c)(1),(2),(3).

21

22                                       CLASS ALLEGATIONS

23   66. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted

24      and realleged herein.

25   67. The first cause of action is brought on behalf of Plaintiff and the members of a class.

26   68. That one sub-class consists of all persons whom Defendants’ records reflect (a) were

27      subjected to a collections lawsuit similar to that of the Plaintiff’s (b) where Defendants

28      lacked the evidence to prevail on said lawsuit; and (c) the collection activity by the

                                                    10
                                     Class Action Complaint for Damages
     Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 11 of 13 Page ID #:11




1       Defendants committed thereafter constitute violations of 15 U.S.C. §§ 1692d, 1692e,
2       1692f and 1692g.
3    69. That another sub-class consists of all persons whom Defendants’ records reflect (a)
4       received collection notices bearing the Defendants’ letterhead in substantially the same
5       form as the letter(s) sent to the Plaintiff, (b) the correspondence was sent to consumers
6       seeking payment of a consumer debt; and (c) that the correspondence contained
7       violations of 15 U.S.C. §§ 1692d, 1692e, 1692f and 1692g.
8    70. Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and
9       preferable in this case because:
10                      (A) Based on the facts that the collection activity, including Defendants’
11      wide scale litigation tactics and form letters, are at the heart of this litigation, the class is
12      so numerous that joinder of all members is impracticable.
13                      (B) There are questions of law and fact common to the class and these
14      questions predominate over any questions affecting only individual class members. The
15      principal question presented by this claim is whether the Defendants violated the FDCPA
16      by failing to follow appropriate procedures.
17                      (C) The only individual issue is the identification of the consumers like the
18      Plaintiff, a matter capable of ministerial determination from the records of Defendants.
19                      (D) The claims of the Plaintiff are typical of those of the class members.
20      All are based on the same facts and legal theories.

21                      (E) The Plaintiff will fairly and adequately represent the class members’
22      interests. The Plaintiff has retained counsel experienced in bringing class actions and

23      collection-abuse claims. The Plaintiff’s interests are consistent with those of the members

24      of the class.

25   71. A class action is superior for the fair and efficient adjudication of the class members’

26      claims. Congress specifically envisions class actions as a principal means of enforcing

27      the FDCPA. 15 U.S.C. 1692(k). The members of the class are generally unsophisticated

28      individuals, whose rights will not be vindicated in the absence of a class action.

                                                    11
                                    Class Action Complaint for Damages
        Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 12 of 13 Page ID #:12




1           Prosecution of separate actions by individual members of the classes would create the
2           risk of inconsistent or varying adjudications resulting in the establishment of inconsistent
3           or varying standards for the parties and would not be in the interest of judicial economy.
4       72. If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class
5           pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.
6       73. Collection lawsuits, pleadings, letters, statements and/or reports, such as those sent by, or
7           at the direction of the Defendants, are to be evaluated by the objective standard of the
8           hypothetical “least sophisticated consumer.”
9       74. Defendants violated the FDCPA. Defendants’ violations include, but are not limited to,
10          the following:
11                      i. Defendants have violated 1692d by harassing and engaging in oppressive
12                           and abusive conduct against the Plaintiff and putative class members;
13                     ii. Defendants have violated 1692e by using false representations, employing
14                           deceptive and misleading means and taking legal actions that could not be
15                           legally taken, in an attempt to collect a debt;
16                     iii. Defendants have violated 1692f by using unfair and unconscionable
17                           means to collect or attempt to collect a debt; and
18                     iv. Defendants have violated 1692g by using misleading and overshadowing
19                           language and mischaracterizing debtor rights and/or the status and
20                           amounts of alleged accounts.

21

22   WHEREFORE, Plaintiff respectfully prays for the following relief:

23          (a)     An order certifying the class defined above, appointing Plaintiff as class

24                  representative and appointing his attorney as class counsel;

25          (b)     Statutory and actual damages pursuant to 15 U.S.C. § 1692k in an amount to be

26                  determined at the time of trial on behalf of the class on the first cause of action;

27          (c)     Statutory damages, actual and punitive damages provided by statute, including,

28                  but not limited to 15 U.S.C. § 1692k et seq., Civil Code §1788.30 et seq., and

                                                       12
                                        Class Action Complaint for Damages
        Case 2:21-cv-01941 Document 1 Filed 03/02/21 Page 13 of 13 Page ID #:13




1                  California Business and Professions Code §§17200, et seq and Cal. Civ. Code
2                  §3294;
3          (d)     Special, general, and compensatory damages and punitive damages;
4          (e)     Equitable and injunctive relief;
5          (f)     Restitution;
6          (g)     Costs and reasonable attorney's fees provided by statute, including 15 U.S.C. §
7                  1692k, California Civil Code §1788.30, et seq., common law and/or the Court’s
8                  inherent power; and
9          (h)     For such other and further relief as may be just and proper, including but not
10                 limited to a preliminary and permanent order enjoining the Defendants and their
11                 agents, employees, affiliates and/or subsidiaries, from collecting or attempting to
12                 collect monies not authorized by law from Plaintiff or from otherwise engaging in
13                 the unlawful and unfair acts and practices alleged herein.
14

15         Plaintiff requests trial by jury on all issues so triable.
16

17
     Dated: March 2, 2021                                   Respectfully Submitted,
18

19                                                           /S/ Amir J. Goldstein, Esq.__________
                                                            Amir J. Goldstein, Esq.
20                                                          Attorney for Plaintiff
                                                            The Law Offices of Amir J. Goldstein, Esq.
21
                                                            7304 Beverly Blvd, Suite 212
22                                                          Los Angeles, CA 90036
                                                            Tel 323.937.0400
23                                                          Fax 866.288.9194
24

25

26

27

28

                                                       13
                                       Class Action Complaint for Damages
